DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Response and Amendment filed on 2/28/2022.

Claims 1-3, 5-12, 14-19, and 21-23 are now pending in this application. Claims 1, 3, 5, 7, 10, 12, 14, 16, 17, and 19 have been amended. Claims 4, 13, and 20 have been cancelled. New claims 21-23 have been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli et al., US PGPUB 2013/0324850 A1 (hereinafter as Petruzzelli) in view of Kim, US PGPUB 2013/0120434 A1 (hereinafter as Kim).

Regarding independent claim 1, Petruzzelli teaches a computer-implemented method [see title] comprising: 
receiving, by a digital design system, a first input on a graphical user interface, the first input enabling an offset editing mode, the graphical user interface displaying a digital image; displaying an offset editing tool at a first location on the graphical user interface, the offset editing tool configured to edit portions of the digital image [see fig. 3 and paragraphs [0058]; note the first input on touch area 302 and the resulting off-set cursor 330 displayed in fig. 3 (an offset editing tool enabling an offset editing mode); note the digital system’s interface displaying a digital ultrasound image as per [0050]; note also the support of adding/editing annotations for certain planned procedures, as the biopsy annotation added by a user and described in [0052]-[0055]; see also the available editing actions of annotation, commenting, etc., described in the last 4 lines of [0061]]; 
receiving a second input starting at a second location and terminating at a third location on the graphical user interface [see e.g. [0061] and note that a second input starting at the touch area 302 (the second location) and terminating at a third location along the arrow in fig. 4]; and 
performing an action associated with the offset editing tool at the first location and terminating at a fourth location based on the second input starting at the second location and terminating at the third location, the third location offset from the fourth location [again see figs. 3 and 4 and also [0058] and [0061]; again note the second input of moving the touch position (shown by the arrow in fig. 4) and the corresponding movement in the off-set cursor 330 from its initial (first) location to the new (fourth) location that is also offset from the third location].

Petruzzelli does not explicitly teach that the second location is offset from the first location. Neither does it teach that the action includes editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image.

Kim teaches an image editing method [see title] where the location where an input is started is offset from an initial location where an offset editing tool (cursor) is displayed [see fig. 8D and note the two shaded locations].
Kim further teaches the action including editing one or more portions of a displayed digital image starting at the initial location and terminating at the final location to create a modified digital image [see figs. 8D and E and the description in [0074]-[0075] indicating applying edits to the painting region (on the left) according to the input motion in the sampling region (on the right)].
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli and Kim before the effective filing date of the claimed invention to combine these teachings by applying the editing effect following the motion input taught by Kim to the offset editing mode taught by Petruzzelli. The motivation would be to facilitate easy and intuitive editing operation while in that mode, as suggested by Kim [see e.g. [0008]-[0011]].


Regarding independent claim 10, Petruzzelli also discloses a non-transitory computer-readable storage medium [see [0090]] including instructions stored thereon which, when executed by at least one processor, cause the at least one processor to: 
receive a first input on a graphical user interface, the first input enabling an offset editing mode, the graphical user interface displaying a digital image; display an offset editing tool at a first location on the graphical user interface, the offset editing tool configured to edit portions of the digital image [see fig. 3 and paragraphs [0058]; note the first input on touch area 302 and the resulting off-set cursor 330 displayed in fig. 3 (an offset editing tool enabling an offset editing mode); note the digital system’s interface displaying a digital ultrasound image as per [0050]; note also the support of adding/editing annotations for certain planned procedures, as the biopsy annotation added by a user and described in [0052]-[0055]; see also the available editing actions of annotation, commenting, etc., described in the last 4 lines of [0061]];
receive a second input starting at a second location and terminating at a third location on the graphical user interface [see e.g. [0061] and note that a second input starting at the touch area 302 (the second location) and terminating at a third location along the arrow in fig. 4]; and 
perform an action associated with the offset editing tool at the first location and terminating at a fourth location based on the second input starting at the second location and terminating at the third location, the third location offset from the fourth location [again see figs. 3 and 4 and also [0058] and [0061]; again note the second input of moving the touch position (shown by the arrow in fig. 4) and the corresponding movement in the off-set cursor 330 from its initial (first) location to the new (fourth) location that is also offset from the third location].

Petruzzelli does not explicitly teach that the second location is offset from the first location. Neither does it teach that the action includes editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image.

Kim teaches an image editing instructions [see title] where the location where an input is started is offset from an initial location where an offset editing tool (cursor) is displayed [see fig. 8D and note the two shaded locations].
Kim further teaches editing one or more portions of a displayed digital image starting at the initial location and terminating at the final location to create a modified digital image [see figs. 8D and E and the description in [0074]-[0075] indicating applying edits to the painting region (on the left) according to the input motion in the sampling region (on the right)].
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli and Kim before the effective filing date of the claimed invention to combine these teachings by applying the editing effect following the motion input taught by Kim to the offset editing mode taught by Petruzzelli. The motivation would be to facilitate easy and intuitive editing operation while in that mode, as suggested by Kim [see e.g. [0008]-[0011]].


Regarding independent claim 17, Petruzzelli also discloses a system [see title], the system comprising: 
a computing device including a memory and at least one processor [note the device including memory and processor e.g. in fig. 21 and [0087]], 
Application No.: 17/097,920- 7/14- Art Unit: 2145wherein the memory includes instructions stored thereon which, when executed, cause the digital design system [see e.g. [0093]-[0094]] to: 
receive a first input on a graphical user interface, the first input enabling an offset editing mode, the graphical user interface displaying a digital image; display an offset editing tool at a first location on the graphical user interface, the offset editing tool configured to edit portions of the digital image; [see fig. 3 and paragraphs [0058]; note the first input on touch area 302 and the resulting off-set cursor 330 displayed in fig. 3 (an offset editing tool enabling an offset editing mode); note the digital system’s interface displaying a digital ultrasound image as per [0050]; note also the support of adding/editing annotations for certain planned procedures, as the biopsy annotation added by a user and described in [0052]-[0055]; see also the available editing actions of annotation, commenting, etc., described in the last 4 lines of [0061]];
receive a second input starting at a second location and terminating at a third location on the graphical user interface [see e.g. [0061] and note that a second input starting at the touch area 302 (the second location) and terminating at a third location along the arrow in fig. 4;]; and
perform an action associated with the offset editing tool at the first location and terminating at a fourth location based on the second input starting at the second location and terminating at the third location, the third location offset from the fourth location [again see figs. 3 and 4 and also [0058] and [0061]; again note the second input of moving the touch position (shown by the arrow in fig. 4) and the corresponding movement in the off-set cursor 330 from its initial (first) location to the new (fourth) location that is also offset from the third location].

Petruzzelli does not explicitly teach that the second location is offset from the first location. Neither does it teach that the action includes editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image.

Kim teaches an image editing instructions [see title] where the location where an input is started is offset from an initial location where an offset editing tool (cursor) is displayed [see fig. 8D and note the two shaded locations].
Kim further teaches editing one or more portions of a displayed digital image starting at the initial location and terminating at the final location to create a modified digital image [see figs. 8D and E and the description in [0074]-[0075] indicating applying edits to the painting region (on the left) according to the input motion in the sampling region (on the right)].
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli and Kim before the effective filing date of the claimed invention to combine these teachings by applying the editing effect following the motion input taught by Kim to the offset editing mode taught by Petruzzelli. The motivation would be to facilitate easy and intuitive editing operation while in that mode, as suggested by Kim [see e.g. [0008]-[0011]].

Examiner notes that the phrase “the computing device implementing a digital design system” in claim 17 recites an intended use or result. Typically no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. In this case, there is no difference imposed and hence no patentable weight is given to this limitation.


Regarding claims 2, 11, and 18, the rejection of independent claims 1, 10, and 17 are respectively incorporated. 
Petruzzelli does not explicitly teach that receiving the first input on the graphical user interface further comprises: detecting a touch gesture indicating selection of a display element on the graphical user interface.
Kim teaches detecting a touch gesture on an interface indicating selection of a display element on the interface that enables an offset editing mode [note activating a tool by touching at a desired selector 804 as shown in fig. 8A and described in [0072]]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli and Kim before the effective filing date of the claimed invention to combine these teachings by applying the interface selection input taught by Kim to activate the offset editing mode taught by Petruzzelli and Kim. The motivation would be to facilitate easy and intuitive activation/enabling of that mode, as suggested by Kim [again see e.g. [0008]-[0011] as well as [0072]].


Regarding claims 3, 12, and 19, the rejection of independent claims 1, 10, and 17 are respectively incorporated. 
Petruzzelli further teaches that performing the action associated with the offset editing tool at the first location and terminating at the fourth location based on the second input starting at the second location and terminating at the third location [again see figs. 3 and 4 and paragraphs [0058] and [0061]; note that the second input starts at the initial touch area 302 (the second location) and terminates at a third location along the arrow in fig. 4; the cursor 330 (offset editing tool) moves from its initial location (the first location where it initially appears) to a new location (the fourth location that is offset from the third location) comprises: 
detecting the second input starting at the second location and terminating at the third location [again see figs. 3 and 4 and paragraphs [0058] and [0061]; note that the second input is sensed when the user moves where they are touching the interface between the initial touch area 302 (the second location) and the third location along the arrow in fig. 4];
determining a distance and an angle between the first location corresponding to the offset editing tool and the second location; determining a direction of the second input between the second location and the third location; and maintaining the distance and the angle between the offset editing tool and the second input [again see figs. 3 and 4 and paragraph [0061]; note the distance and orientation of the off-set cursor 330 (first location) with respect to the touch area 302 (second location), the direction of the second input along the arrow, and how the offset-cursor is translated via a corresponding movement].


Regarding claim 9, the rejection of independent claim 1 is incorporated. 
Petruzzelli further teaches that the first input and the second input are touch gesture-based inputs performed on the graphical user interface [again see [0058] and note the first touch input at 302 and the second move touch input along the arrow shown in fig. 4].






Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Kim, as applied to claims 1 and 10 above, respectively, and further in view of Zhang et al., US PGPUB 2014/0035825 Al (hereinafter as Zhang).

Regarding claims 5 and 14, the rejection of independent claims 1 and 10 are respectively incorporated. 
Petruzzelli/Kim does not explicitly teach receiving a third input at a fifth location on the graphical user interface starting at the fifth location and terminating at a sixth location; and positioning the offset editing tool at a sixth location on the graphical user interface in response to the third input. 
Zhang teaches receiving a third input at a fifth location on a graphical user interface starting at the fifth location and terminating at a sixth location; and positioning an offset editing tool at a sixth location on the graphical user interface in response to the third input [note the third input of the finger in fig. 1F and the final position 104 also in fig. 1F of the offset cursor and see the description in [0016]-[0017]; note the second input shown in fig. 1C and described in [0015]; see also steps 410-416 of fig. 4 described in [0025]]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, and Zhang before the effective filing date of the claimed invention to combine these teachings by modifying the offset editing mode taught by Petruzzelli/Kim to further specify additional inputs at different locations resulting in different final positioning for the offset tool, as taught by Zhang. The motivation would be to allow the user to define the offset which provides flexibility when dealing with small objects on a touch interface, as suggested by Zhang [see [0016] and [0002]-[0003]]


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Kim, as applied to claims 1 and 10 above, respectively, and further in view of Park et al., US PGPUB 2010/0103127 Al (hereinafter as Park).

Regarding claims 6 and 15, the rejection of independent claims 1 and 10 are respectively incorporated. 
Petruzzelli/Kim does not explicitly teach modifying a display of the offset editing tool to indicate an active state of the offset editing tool in response to the second input. 
Park teaches modifying a display of a tool cursor to indicate an active state [see [0191] describing change of brightness or color depending on active states of cursors]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, and Park before the effective filing date of the claimed invention to combine these teachings by applying the display modification indicative of an active state, as taught by Park to the offset editing tool taught by Petruzzelli/Kim in response to the second input which starts the offset editing also taught by Petruzzelli. The motivation would be to avoid user confusion, as taught by Park [see [0191]. 




Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Kim, as applied to claims 1 (for claims 7 and 8) and 10 (for claim 16) above,  and further in view of Akiyama et al., US PGPUB 2006/0288312 Al (hereinafter as Akiyama) and Zugasti Hays et al., US PGPUB 2015/0169153 Al (hereinafter as Zugasti).

Regarding claims 7 and 16, the rejection of independent claims 1 and 10 are respectively incorporated. 
Petruzzelli/Kim does not explicitly teach receiving an action type selection; and modifying a display of a cursor shape for a cursor at a center of the offset editing tool based on the action type selection. 
Akiyama teaches modifying a display of a cursor shape based on a received action type selection [see fig. 4, steps S1-S4 and [0019]; see also [0013]].
Zugasti teaches displaying a cursor at a center of a displayed tool [see [0059]].
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, Akiyama, and Zugasti before the effective filing date of the claimed invention to combine these teachings by applying the cursor shape modification based on a selected action type as taught by Akiyama to the offset editing tool taught by Petruzzelli and to further specify displaying it at the center of the tool, as taught by Zugasti. The motivation would be to allow the user to perceive the tool he/she picked thus improving intuitiveness and operability, as taught by Akiyama [see [0013]] and to further enable focusing the view on the selected action by displaying it at the center of the current tool.


Regarding claim 8, the rejection of claim 7 is incorporated. 
Akiyama further teaches action selection types including a draw tool, an erase tool, and a selection tool [see fig. 2, items 16a, 16b, and 16d].
It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, Akiyama, and Zugasti before the effective filing date of the claimed invention to explicitly specify certain action selection types as those taught by Akiyama. Applicant is referred to the motivation provided in the rejection of claim 7 above.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Kim, as applied to claim 1 above, and further in view of King, US PGPUB 2011/0175821 Al (hereinafter as King).
Petruzzelli/Kim does not explicitly teach detecting a period of inactivity in response to an absence of a user contact with the graphical user interface greater than a threshold amount of time; and modifying a display of the offset editing tool in response to detecting the period of inactivity.
King teaches detecting a period of inactivity in response to an absence of a user contact with the graphical user interface greater than a threshold amount of time; and modifying a display of the offset editing tool in response to detecting the period of inactivity [see e.g. [0045] describing modifying the display by removing a toll after a certain period of absence of user contact has passed].
  It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, and King before the effective filing date of the claimed invention to combine these teachings by applying the feature of modifying the display of the tool after a period of inactivity taught by King to the tool taught by Petruzzelli/Kim. The motivation would be to enable a grace period for initiating a different action, as suggested by King [see e.g. [0038]].


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Kim, as applied to claim 1 above, and further in view of HEO et al., US PGPUB 2017/0329571 Al (hereinafter as HEO).

Petruzzelli/Kim does not explicitly teach that the first input enabling the offset editing mode is a long press touch gesture on a touch screen displaying the graphical user interface. 
Zhang teaches an input enabling an editing mode that is a long press touch gesture on a touch screen displaying the graphical user interface [see e.g. the long touch input signal described in [0260] to activate a text edit mode].
  It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, and HEO before the effective filing date of the claimed invention to combine these teachings by modifying the activation of the offset editing mode taught by Petruzzelli/Kim to further specify a long touch gesture as that taught by HEO. The motivation would be to enable distinctively activating one mode versus another, as suggested by HEO [see [0261]].


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzzelli in view of Kim, as applied to claim 1 above, and further in view of Akiyama.
As above, Petruzzelli teaches an action associated with the offset editing tool that starts at the first location and terminates at a fourth location [again see figs. 3 and 4 and also [0058] and [0061]; again note the second input of moving the touch position (shown by the arrow in fig. 4) and the corresponding movement in the off-set cursor 330 from its initial (first) location to the new (fourth) location].
As above, Kim teaches an edit action to one or more portions of a displayed digital image starting at an initial location and terminating at a final location [see figs. 8D and E and the description in [0074]-[0075] indicating applying edits to the painting region (on the left)].
Petruzzelli/Kim does not explicitly teach that the action is an erase action.
Akiyama teaches an erase action that erases one or more portions of a digital image [see e.g. [0059]].
  It would have been obvious to one of ordinary skill in the art having the teachings of Petruzzelli, Kim, and Akiyama before the effective filing date of the claimed invention to combine these teachings by apply the erasing action taught by Akiyama to the action associated with the offset editing tool taught by Petruzzelli/Kim. The motivation would be to enable a variety of functions associated with editing, as suggested by Akiyama [see e.g. [0006]].



Response to Arguments
Applicant’s amendments to the specification and the claims have been accepted and therefore the objections previously presented have been accordingly respectfully withdrawn.

Applicant’s arguments with respect to the amended independent claims have been fully considered.
Regarding Applicant’s argument that “Petruzzelli does not describe any off-set movements from a second location to a third location that results in the performance of an action, the action including editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image,’ as in claim 1.” [see Applicant’s response, middle portion of p. 11], Examiner respectfully disagrees and notes that Petruzzelli clearly teaches an action of cursor movement associated with the second input starting at the second location and terminating at the third location [again see figs. 3 and 4 and also [0058] and [0061]; again note the second input of moving the touch position (shown by the arrow in fig. 4) and the corresponding movement in the off-set cursor 330 from its initial (first) location to the new (fourth) location]. Examiner then notes that the argument with respect to the recitation “the action including editing one or more portions of the digital image starting at the first location and terminating at the fourth location to create a modified digital image” are now considered moot because this particular limitation is now being addressed by the newly cited secondary reference, Kim.
Examiner, thus, respectfully notes that all the limitations of the amended independent claims are sufficiently taught by the combination of teachings of Petruzzelli and Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes from the cited art US PGPUB 2017/0153785 Al (Glaser et al.) teaching a cursor displacement tool for interacting with an interface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.A/            Examiner, Art Unit 2145                                                                                                                                                                                            
/NICHOLAS KLICOS/            Primary Examiner, Art Unit 2145